DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al, US Patent 7,932,186.

Regarding claim 1, Chang teaches a substrate processing method, comprising: providing a substrate 100 containing a first film (102 in area 106 on the left), a second film (102 in area 106 on the right), and a third film (102 in area 104); forming a first blocking layer 108a on the first film; forming a second blocking layer 120 on the second film, wherein the second blocking layer is different from the first blocking layer; and selectively forming a material film 112 or 122 on the third film (figures 1b-1g).

a dielectric film (column 3, line 35).

Regarding claim 6, Chang teaches the dielectric film includes SiO2, Al203, HfO2, TiO2, ZrO, SiN, SiCN, SiCOH, or a combination or thereof (column 2, lines 54-55).

Regarding claims 7 and 8, Chang teaches the first blocking layer and the second blocking layer contain self-assembled monolayers (SAMs), the SAMs include a thiol, a silane, carboxylate or a phosphonate (column 3, line 63, HMDS and column 4, line 65, OTS).

Regarding claim 9, Chang teaches the material film includes SiO2, a metal, a metal oxide, or a metal nitride (zinc oxide, column 5, line 17).

Regarding claim 11, Chang teaches the selectively forming the material film on the third film includes depositing the material film 12 on the third film (figure 1c); depositing material film nuclei 110 on the first film, the second film, or both the first film and the second film; (figure 1c) and removing the material film nuclei by etching (figure 1d).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, US Patent 7,932,186.

Regarding claims 3-5, Chang fails to teach the metal-containing liner contains a metal compound or a second metal film that is different from the metal film, the metal compound includes TiN, TaN, MnO2, or Al2O5, and the second metal film includes Co or Ru, wherein the metal film includes Cu, Al, Ta, Ti, W, Ru, Co, Ni, Pt, or Mo (Note: since claim 2 recites that first, second, and third films are selected from one of three materials, it would have been obvious to one of ordinary skill in the art that selecting dielectric film means that the prior art does not need to meet the limitations of the non-selecting options).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 9 above, and further in view of Hashizume et al, US Patent Application Publication 2008/0012009.

Regarding claim 10, Chang fails to teach the metal oxide contains HfO2, ZrO2, or Al2O3, and the metal nitride contains HfN, ZrN, or AIN.

	Hashizume teaches the metal oxide contains HfO2, ZrO2, or Al2O3, and the metal nitride contains HfN, ZrN, or AIN [0011] as one of several conventionally-used materials that are commonly used in the art in forming a semiconductor layer for an organic TFT device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashizume with that of Chang because aluminum oxide is one of several conventionally-used materials that are commonly used in the art in forming a semiconductor layer for an organic TFT device.

Allowable Subject Matter

Claims 12-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 12, the prior art fails to anticipate or render obvious the claimed invention including “…a substrate containing a metal film, a metal-containing liner surrounding the metal film, and a dielectric film surrounding the metal-containing liner; forming a first blocking layer containing a first self-assembled monolayer (SAM) on the metal film; forming a second blocking layer containing a second SAM on the metal-containing liner, wherein the second SAM is different from the first SAM; and selectively forming a material film on the dielectric film…”. Claims 13-19 are dependent upon claim 12 and are therefore allowable.

Regarding claim 20, the prior art fails to anticipate or render obvious the claimed invention including “…providing a substrate containing a metal film, a metal-containing liner containing a metal compound and surrounding the metal film, and a dielectric film surrounding the metal-containing liner; forming a first blocking layer containing a first self-assembled monolayer (SAM) on the metal film; forming a second blocking layer containing a second SAM on the metal-containing liner, and selectively forming a material film on the dielectric film…” in combination with the remaining limitations. Claims 21-23 are dependent upon claim 20 and are therefore allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899